Case 2:20-cv-03138-MWF-MRW Document 16 Filed 09/17/20 Page 1 of 2 Page ID #:180



 1
 2
 3
 4
 5
 6
 7
 8
 9             IN THE UNITED STATES DISTRICT COURT
10          FOR THE CENTRAL DISTRICT OF CALIFORNIA
11
12
                                           Case No. CV 20-3138 MWF MRW
13   STEVEN ALLEN BRADEN,
14                    Petitioner,
                                           ORDER ACCEPTING FINDINGS
15               v.                        AND RECOMMENDATIONS OF
                                           UNITED STATES MAGISTRATE
16   UNITED STATES OF AMERICA,             JUDGE
17                    Respondent.
18
19
20        Pursuant to 28 U.S.C. § 636, the Court reviewed the petition, the
21   records on file, and the Report and Recommendation of the United States
22   Magistrate Judge. Further, the Court engaged in a de novo review of
23   those portions of the Report to which Petitioner objected. The Court
24   accepts the findings and recommendation of the Magistrate Judge.
25
26
27
28
Case 2:20-cv-03138-MWF-MRW Document 16 Filed 09/17/20 Page 2 of 2 Page ID #:181



 1        IT IS ORDERED that Judgment be entered dismissing this action

 2   without prejudice.

 3
 4
     DATE: September 17, 2020         _________________________________
 5
                                      MICHAEL W. FITZGERALD
 6                                    UNITED STATES DISTRICT JUDGE
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                         2
